Case 2:18-cv-08518-RGK-AFM Document 109 Filed 10/18/19 Page1of2 Page ID #:732

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-08518-RGK-AFM Date October 18, 2019

 

 

Title Covves, LLC v. BigMouth Inc., et al.

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Motion to Amend Scheduling Order (DE
106)

On October 14, 2019, Plaintiff Covves, LLC (‘Plaintiff’) filed a Motion to Amend the
Scheduling Order, citing concerns that the current schedule does not allow the parties “any period in
which to prepare and submit rebuttal expert reports and depose experts.” (Mot. at 1, ECF No. 106.)
Plaintiff requests that the Court amend the Scheduling Order as follows: (1) add a November 15, 2019
deadline for production of rebuttal expert reports; (2) add a December 20, 2019 cutoff for expert
discovery, including expert depositions; (3) continue the motion-cutoff date from November 1, 2019 to
January 31, 2020; and (4) continue the trial date from January 14, 2020 to a later date in accordance with
the Court’s availability. Plaintiff's Motion—set for hearing on November 18, 2019—1includes a request
for an expedited ruling.

On October 15, 2019, the Court notified the parties that because Plaintiff had requested an
expedited ruling, the Court would deem the filing an ex parte application. Defendants Dillard’s, Inc.,
Kohl’s Corporation, Saks & Company LLC, Target Brands, Inc., Express, Inc., Tilly’s, Inc., Nordstrom,
Inc., West Marine, Inc., and Zulily, LLC (collectively, “Defendants”) filed an Opposition on October 17,
2019. Defendants assert “that the current schedule, while tight, provides each party adequate time for
expert discovery, summary judgment filings, and a trial in January (if necessary).” (Opp. at 2, ECF No.
108). Alternatively, Defendants propose a more truncated schedule in which expert discovery would
conclude on December 10, 2019.

The expert discovery deadlines in this case are governed not by the Court’s Scheduling Order but
by Federal Rule of Civil Procedure 26. Rule 26 provides that, absent a stipulation or court order, expert
discovery must be disclosed at least 90 days before the date set for trial. Fed. R. Civ. P. 26(2)(D). If,
however, “the evidence is intended solely to contradict or rebut evidence on the same subject matter
identified by another party under Rule 26(a)(2)(B) or (C),” the disclosures must be made within 30 days
after the other party’s disclosure. Fed. R. Civ. P. 26(2)(D)(i).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:18-cv-08518-RGK-AFM Document 109 Filed 10/18/19 Page 2o0f2 Page ID #:733

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-08518-RGK-AFM Date October 18, 2019

 

 

Title Covves, LLC v. BigMouth Inc., et al.

 

Upon consideration of the parties’ arguments, the Court hereby continues the deadline to
complete expert discovery to December 10, 2019. All dates set in the Scheduling Order (DE 68),
including the motion cut-off date, remain unchanged.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
